Alice Robie Resnick, J.
The determinative issue is whether the receiving school district may reject a transfer of territory under R.C. 3311.24 after a proposal to transfer the territory has been approved by the State Board.
The General Assembly has enacted in R.C. Chapter 3311 statutory procedures governing the creation and reorganization of school districts. In particular, R.C. Chapter 3311 contains various provisions relative to territorial changes and a particular procedure for each type of transfer of territory. See, e.g., R.C. *5923311.06, 3311.22, 3311.231, 3311.24, 3311.26, 3311.37 and 3311.38. The controlling section in the case sub judice is R.C. 3311.24, which provides the mechanism by which territory is transferred from a city or exempted village school district to an adjoining city, exempted village or county school district.
Under former R.C. 3311.24,1 such a transfer may be initiated by “a petition, signed by seventy-five per cent of the qualified electors residing within that portion of a city or exempted village school district proposed to be transferred voting at the last general election.” When such a transfer is requested, “the board of education of the district in which such proposal originates shall file such proposal, together with a map showing the boundaries of the territory proposed to be transferred, with the state board * * *.” The State Board is then required to “either approve or disapprove [the] proposed transfer of territory * * * and notify, in writing, the boards of education of the districts affected by such proposed transfer of territory of its decision.”
The section provided further as follows:
“If the decision of the state board of education is an approval of the proposed transfer of territory then the board of education of the district in which the territory is located shall * * * adopt a resolution transferring the territory and shall forthwith submit a copy of such resolution to the treasurer of the board of education of the city, exempted village, or county school district to which the territory is transferred. Such transfer shall not be complete^] however, until:
“(A) A resolution accepting the transfer has been passed by a majority vote of the full membership of the board of education of the city, exempted village, or county school district to which the territory is transferred[] ” (Emphasis added.)
In State ex rel. Bell v. Cambridge Bd. of Edn. (1976), 45 Ohio St.2d 316, 317, 74 O.O.2d 475, 475-476, 345 N.E.2d 57, 57-58, we held that “[i]t is clear that R.C. 3311.24 requires the board of education in which the territory is located to transfer the territory upon approval by the State Board of Education.” In so holding, we relied upon the statutory language that the transferring board “shall * * * adopt a resolution transferring the territory.”
Such mandatory language, however, is conspicuously absent from R.C. 3311.24’s reference to the receiving board. In fact, the statute provides that the transfer of territory pursuant to R.C. 3311.24 “shall not be complete * * * until” the board of education of the receiving district passes “[a] resolution accepting the transfer * * * by a majority vote of [its] full membership.” Thus, R.C. *5933311.24 “transfers are subject to * * * acceptance by the board of the transferee school district.” 3 Buchter, Scriven & Sheeran, Baldwin’s Ohio School Law (1993) 35, Section 4.07(A)(5). Accordingly, “the transfer is ineffective if the board of education of the receiving district does not accept it.” 1 Baker & Carey, Baker’s Ohio School Law Guide (1994) 23, Section 2.21. See, also, Buchter, Scriven & Sheeran, Ohio School Law 1993-1994 (1993) 92, Section 4.07(C); Drury’s Ohio School Guide (3 Ed.1966) 21, Section 2.27.1.
Appellants argue, however, that the only reasonable interpretation of R.C. 3311.24 is to view the proviso of former R.C. 3311.24(A), that transfer is not complete until a resolution accepting the transfer has been passed by a majority vote of the receiving district’s board, as merely a statement of one of the steps to be followed to implement the transfer approved by the State Board. Otherwise, appellants argue, a substantial amount of time and judicial resources would be wasted in litigating the State Board’s approval order only to have the proposed transfer ultimately rejected by a local board for any or no reason. Appellants also contend that such a procedure ignores the superiority of the State Board by allowing a local board to override its directive.
While appellants’ arguments possess some initial appeal, in order to accept appellants’ view we would have to construe R.C. 3311.24 to impose a duty upon the receiving district to accept the transfer. Yet by conditioning the completeness of the transfer on the acceptance by a majority vote of the receiving district’s board, the General Assembly has set forth a requirement in R.C. 3311.24 which belies such a construction. “[T]he language employed by the Legislature is clear and unambiguous and it is not the province of the court, under the guise of construction, to ignore the plain terms of a statute or to insert a provision not incorporated therein by the Legislature.” State ex rel. Defiance Spark Plug Corp. v. Brown (1929), 121 Ohio St. 329, 331-332, 168 N.E. 842, 843.
Appellants also argue that the doctrine of res judicata and/or the prohibition against the collateral attack of prior judgments should bar Garfield Heights’ declaratory judgment action. The State Board argues that the issue of rejection should have been raised in the former proceedings on the merits of the proposed transfer. Cleveland argues that Garfield Heights’ reasons for rejecting the proposed transfer could have been or were raised in prior litigation.
Appellants’ arguments ignore that the procedure set forth under R.C. 3311.24 provides that the vote of the receiving district’s board follows State Board approval, notification thereof and the adoption of a resolution by the transferring district. Hence, there was no occasion to litigate these issues earlier, so Garfield Heights is not precluded from seeking a declaratory judgment now. Moreover, former Ohio Adm.Code 3301-89-01(H), in effect during the administrative proceedings on the merits of the proposed transfer but rescinded during the appeals *594process, provided that “[i]n a request for transfer of territory under section 3311.24 of the Revised Code, if the acquiring board of education is opposed to acceptance of the territory in question, such board will not be forced to accept the transfer as provided in division (A) of section 3311.24 of the Revised Code.” 1986-1987 Ohio Monthly Record 839-840; Subsection (H) rescinded 1989-1990 Ohio Monthly Record 1274, effective April 27, 1990. In fact, the referee, in recommending approval of the transfer on its merits, prefaced his decision by noting that the State Board “will not coerce an acquiring district to accept transfer of territory under R.C. 3311.24. For these reasons, the decision of the state board will not be coercive * * *.” (Emphasis sic.)
We hold, therefore, that under the clear terms of R.C. 3311.24, the receiving school district may reject the transfer of territory after a proposal to transfer such territory has been approved by the State Board.
We emphasize that in reaching this conclusion we express no opinion as to the propriety of the State Board’s decision to approve the transfer, appellee’s decision to reject the transfer, or the procedure embraced by R.C. 3311.24. Such considerations are irrelevant in the context of this appeal.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Wright,' Pfeifer and Cook, JJ., concur.
Moyer, C.J., Douglas and F.E. Sweeney, JJ., dissent.

. Except for a reference to new Subsection (B) and redesignation of paragraphs, current R.C. 3311.24(A) is the same as former R.C. 3311.24. Sub. H.B. No. 1,138 Ohio Laws, Part 1,1342,1377-1378.